Citation Nr: 1103319	
Decision Date: 01/26/11    Archive Date: 02/01/11

DOCKET NO.  08-19 851A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder to include post traumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

James Alsup, Counsel


INTRODUCTION

The Veteran served on active duty from February 1985 to December 
1988 and from November 1990 to May 1991.  Service in Southwest 
Asia is evidenced in the record.  

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from a June 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois, which denied the Veteran's claim for service 
connection for PTSD.  The Veteran disagreed and perfected an 
appeal.  In April 2010, the Veteran and his representative 
presented evidence and testimony in support of the Veteran's 
claim at a hearing at the RO before the undersigned Veterans Law 
Judge.  A transcript of that hearing has been associated with the 
Veteran's VA claims folder.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

Reasons for remand

The Veteran testified that he feared for his life on several 
occasions during his active duty assignment to Saudi Arabia with 
the 2nd Battalion, 24th Marines.  The Veteran testified that he 
led night security patrols around an air strip at Tanajib, Saudi 
Arabia, and was involved in the clearing of bunkers during the 
ground war in Kuwait.  See hearing transcript at pages 4-5.  
During late-January or early-February 1991, his unit was near the 
site of Scud missile attacks.  The night security patrols were 
made in areas that were mined.  See hearing transcript at pages 
5-6, 15.  Finally, the Veteran testified that a junior non-
commissioned officer had told others in the Veteran's unit that 
he intended to shoot the Veteran at the first chance.

Since the Veteran's claim and testimony, VA has changed 
regulations pertaining to claims of service connection for PTSD.  
Specifically, 38 C.F.R. § 3.304(f)(3) states in pertinent part:

If a stressor claimed by a veteran is related to the 
veteran's fear of hostile military or terrorist 
activity and a VA psychiatrist or psychologist, or a 
psychiatrist or psychologist with whom VA has 
contracted, confirms that the claimed stressor is 
adequate to support a diagnosis of [PTSD] and the 
veteran's symptoms are related to the claimed 
stressor, in absence of clear and convincing evidence 
to the contrary, and provided the claimed stressor is 
consistent with the places, types, and circumstances 
of the veteran's service, the veteran's lay testimony 
alone may establish the occurrence of the claimed in-
service stressor.

The RO found in a June 2006 memorandum that the information 
provided by the Veteran was too vague to follow-up with a request 
for records or information from sources which may have records 
which could corroborate the Veteran's claimed stressor events.  
As noted above, the record now includes a location and about a 30 
day window when the Veteran claims he experienced or was in the 
vicinity of scud missile attacks.  That information should be 
sufficient to provide a record keeper the ability to determine 
whether the Veteran was in an area where missile attacks 
occurred.

In addition, under McLendon v. Nicholson, 20 Vet. App. 79 (2006), 
the VA must provide a VA medical examination in service 
connection claims when there is (1) competent evidence of a 
current disability or persistent or recurrent symptoms of a 
disability; (2) evidence establishing that an event, injury, or 
disease occurred in service; (3) an indication that the 
disability or persistent or recurrent symptoms of a disability 
may be associated with the veteran's service; and (4) 
insufficient competent medical evidence on file for VA to make a 
decision on the claim.  Here there are diagnoses of major 
depression disorder and PTSD.  There is evidence of record that 
the Veteran was assigned to serve in Southwest Asia during Desert 
Storm, but there is not a clear diagnosis by a VA psychiatrist or 
psychologist that evaluates whether the Veteran's PTSD symptoms 
are related to experiences in Southwest Asia.  The Veteran has 
testified, however, of the symptoms he has felt since his 
experiences in Southwest Asia.  The Board therefore finds that 
the criteria of McLendon are met and that the Veteran is entitled 
to a compensation and pension examination regarding the potential 
etiology of his PTSD.

Accordingly, the case is REMANDED for the following action:

1.  VBA shall request from the appropriate 
record keeping agencies any records that 
would tend to verify the Veteran's contention 
that he witnessed a missile attack at or near 
an air strip at Tanajib, Saudi Arabia, during 
late-January or early-February 1991.  VBA 
shall also request from the appropriate 
record keeping agencies any records regarding 
the nature of military assignments and 
activities that Marines attached to 2nd 
Battalion, 24th Marines were involved during 
the unit's deployment to Southwest Asia 
between October 1990 and May 1991.  Any 
response or records obtained from any such 
agencies shall be associated with the 
Veteran's VA claims folder.

2.  After completion of the foregoing, VBA 
shall provide the Veteran's VA claims folder 
to a VA psychiatrist or psychologist who 
shall review the folder prior to examining 
the Veteran.  The examiner shall provide a 
diagnosis of any acquired psychiatric 
disorder manifested by the Veteran.  If the 
examiner deems it to be necessary, 
psychological or other diagnostic testing 
should be performed.  

If PTSD is diagnosed, the examiner should 
identify the stressor(s) that form(s) the 
basis for that diagnosis and express an 
opinion whether it is at least as likely as 
not that the Veteran's stressor(s) were 
incurred in-service.  

If a different acquired psychiatric disorder 
is diagnosed, the examiner shall express an 
opinion whether it is at least as likely that 
the acquired psychiatric disorder was 
incurred or aggravated during the Veteran's 
active duty service.

If the examiner cannot provide a requested 
opinion without resort to mere speculation, 
the examiner shall state the reasons why that 
is the case.

The report of the examination should be 
associated with the Veteran's VA claims 
folder.

3.  Following completion of the foregoing and 
any other development deemed necessary, VBA 
shall readjudicate the Veteran's claim for 
entitlement to service connection for an 
acquired psychiatric disorder to include 
PTSD.  If the benefit sought on appeal 
remains denied, VBA should provide the 
Veteran and his representative with a 
supplemental statement of the case and allow 
an appropriate period of time for response.  
Thereafter, the claims folder should be 
returned to the Board for further appellate 
review if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
FRANK J. FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


